DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUO et al. (US 2012/0048325).
With respect to claim 1, MATSUO discloses a power supply and distribution device for solar-powered aircraft, comprising: at least two power supply and distribution sub-systems having a same configuration (figure 2 discloses power supply and distribution sub-systems 2_1 and 2_2 having the same configuration); wherein an electrical connection between a plurality of components of each power supply and distribution sub-system can be disconnected by controlling a first switch (a connection between the components is disconnected by controlling switch 23); and
an electrical connection between identical components of the at least two power supply and distribution sub-systems can be established by controlling a second switch (conditioner 4 comprises switch 43 for establishing an electrical connection between power and distribution sub-systems 2_1 and 2_2).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable over the prior art of record, because the prior art of record does not disclose, wherein the plurality of components of each power supply and distribution sub-system comprises a solar cell sub-array, a unidirectional DC/DC converter, a propulsion system, a bidirectional DC/DC converter, and an energy-storing lithium battery pack; and the solar cell sub-array, the unidirectional DC/DC converter, the propulsion system, the bidirectional DC/DC converter, and the energy-storing lithium battery pack are sequentially and electrically connected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCalmont et al. (US 2020/0062136) discloses a plurality of power supply and distribution sub-systems for providing power to a vehicle.  Ward (US 8,120,308) discloses a solar power supply and distribution system for changing and providing power to a vehicle.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836